DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the 

first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2019/0158928) in view of Bronstein et al (US 2009/0259633).
Regarding claim 1, Yoo discloses a method comprising: receiving, by the one or more processors (para. 0108 describes a processor), a user request to advance playback of a video from a first video play position corresponding to a first subtitle segment (para. 0059 describes user selecting next input (advance playback) of video and para. 0037 describes first video play based on subtitle segment play to a second video play based on subtitle segment); identifying, by the one or more processors, a second subtitle segment that is adjacent to the first subtitle segment (para. 0059 describes first and second subtitle segment adjacent to each other); and  in response to receiving the user request to advance playback of the video (para. 0059 describes user selecting next input (advance playback of video)), advancing playback of the video from the first video play position based on the difference between the first video play position and the subtitle segment play position associated with the second subtitle segment (para. 0037 describes first video play based on subtitle segment play to a second video play based on subtitle segment and para. 0059 describes playback of video from first video play position to second video play position based on subtitle segment play).
	Yoo does not disclose computing a difference between the first video play position and a subtitle segment play position associated with the second subtitle segment.
	However, Bronstein et al, discloses computing a difference between the first video play position and a subtitle segment play position associated with the second subtitle segment (fig. 4, paras. 0048 and 0049 illustrate computing difference between first video play position and subtitle segment play position with the second segment).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate computing a difference between the 
Regarding claim 2, Yoo discloses the method of claim 1, further comprising: generating playback of the video associated with subtitles comprising a sequence of subtitle segments that includes the first subtitle segment; and in response to receiving the user request to advance playback of the video and in response to identifying the second subtitle segment that is adjacent to the first subtitle segment, using the subtitle segment play position associated with the second subtitle segment to advance the playback of the video from the first video play position to a second video play position (para. 0037 describes first video play based on 
subtitle segment play to a second video play based on subtitle segment and fig. 7, para. 0081 describes start and end times for corresponding subtitle segment).
Regarding claim 4,  Yoo discloses the method of claim 1, further comprising: retrieving a sequence subtitle segments of the video, each of the subtitle segments in the sequence of subtitle segments being associated with an index and a corresponding subtitle segment play position, each subtitle segment play position indicating start and end times for when to render a display of the corresponding subtitle segment (para. 0037 describes first video play based on 
subtitle segment play to a second video play based on subtitle segment and fig. 7, para. 0081 
describes start and end times for corresponding subtitle segment).
Regarding claim 12, Yoo discloses the method of claim 1, further comprising generating a display of the first subtitle segment together with the video at the first video play position that is generated for playback.(para. 0038 describes displaying the first subtitle segment together with the video play position in playback).
Regarding claim 13, Yoo discloses the method of claim 1, further comprising receiving user input that selectively activates an advance by subtitle segments feature (para. 0053 describes user input activating an advance by subtitle segment).
Regarding claim 14, Yoo discloses the method of claim 1, further comprising, in response to determining that the advance by subtitle segments features is disabled, advancing playback of the video in response to the user request from the first play position to a specified play position (para. 0059 describes user selecting next input (advance playback) of video playback to a specified position).
Claim 20 is rejected based on claim 1 with the added limitation of a non-transitory 
machine-readable storage medium that includes instructions that, when executed by one or 
more processors of a machine, cause the machine to perform operations as disclosed by Yoo. 
in para. 0109.
Claims 5, 15, 16, and 18 are rejected using similar reasoning as corresponding claims above.


Allowable Subject Matter
Claims 3, 6-11, 17, and 19 are objected as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 103 set forth in this Office action.
                                      

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484